Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1-13 and 16-24 as claims 1-22.
	Please cancel claims 14-15.
	Please amend claims 1, 3, 11, 16-18, and 22-24 as follows:
1. (Proposed amended) A computing device for enrolling fingerprint templates corresponding to partial fingerprints comprising:	a touch sensor defining a user interface area of the computing device, the touch sensor to detect an area and location of a user’s finger impression on the touch sensor;	a display to present instructions to the user to modify the area and location of the user’s finger impression on the touch sensor, wherein the instructions are repeated iteratively until the detected area and location of the user’s finger impression on the touch sensor falls within a predetermined range;	a fingerprint sensor defining a reader area and location within the user interface area, the reader area being smaller than the user interface area; 	a matching feature within electronic storage and executed using a microprocessor, the matching feature to: 		compare the detected area and location of the user’s finger impression on the touch sensor with the reader area and location of the fingerprint sensor within the touch sensor,		identify one of multiple regions of the user’s finger impression oriented over the fingerprint sensor based on the comparing operation, and		read a sensed fingerprint pattern from the user’s finger impression using the fingerprint sensor; and	a matching data store to:		store the sensed fingerprint pattern as a fingerprint template [[for]] specific to the identified region of the user’s finger impression.
3. 	The computing device of claim 1, wherein the touch sensor and the display are combined as a touchscreen.
11. 	A method of using a small-segment fingerprint reader to enroll  fingerprint templates corresponding to partial fingerprints within a computing device, the method comprising:	detecting an area and location of a user’s finger impression on a touch sensor;	instructing the user to modify the area and location of the user’s finger impression on the touch sensor, wherein the detecting and instructing operations are repeated iteratively until the detected area and location of the user’s finger impression on the touch sensor falls within a predetermined range;	sensing a fingerprint pattern of the user’s finger impression at a fingerprint sensor occupying a reader area within and smaller than the touch sensor;	comparing the detected area and location of the user’s finger impression on the touch sensor with the reader area and location of the fingerprint sensor within the touch sensor;	identifying one of multiple regions of the user’s finger impression oriented over the fingerprint sensor based on the comparing operation;	reading a sensed fingerprint pattern from the user’s finger impression using the fingerprint sensor; and	storing the sensed fingerprint pattern as a fingerprint template [[for]] specific to the identified region of the user’s finger impression.
16. 	The method of claim [[14]] 11, wherein the touch sensor is a touchscreen and the instructing operation is performed by displaying the instructions on the touchscreen.
17. 	The method of claim [[14]] 11, wherein the instructing operation is performed by displaying the instructions on a display of the computing device.
18. 	A computing device for enrolling fingerprint templates corresponding to partial fingerprints of a user and identifying a user using the enrolled fingerprint templates comprising:	a touchscreen defining a user interface area of the computing device, the touchscreen to detect an area and location of a user’s finger impression on the touchscreen and present instructions to the user to modify the area and location of the user’s finger impression on the touchscreen, wherein the instructions are repeated iteratively until the detected area and location of the user’s finger impression on the touchscreen falls within a predetermined range;	a fingerprint sensor defining a reader area and location within the user interface area, the reader area smaller than the user interface area; 	a matching feature stored within electronic storage and executed using a microprocessor, the matching feature to:		compare the detected area and location of the user’s finger impression on the touchscreen with the reader area and location of the fingerprint sensor within the touch sensor, [[and]]		identify one of multiple regions of the user’s finger impression oriented over the fingerprint sensor based on the comparing operation[[;]], and 		read a sensed fingerprint pattern from the user’s finger impression using the fingerprint sensor; and	a matching data store to:		store the sensed fingerprint pattern as a fingerprint template for the identified region of the user’s finger impression;	the matching feature further to: 		select one or more matching stored fingerprint templates, and 		apply the selected matching stored fingerprint templates to a sensed candidate finger impression to identify the user.
22. 	The computing device of claim 1, wherein the comparing, identifying, reading, and storing operations are part of a fingerprint enrollment process for the computing device.
23. 	The method of claim 11, wherein the comparing, identifying, reading, and storing operations are part of a fingerprint enrollment process for the computing device.
24. 	The computing device of claim 18, wherein the comparing, identifying, reading, and storing operations are part of a fingerprint enrollment process and the selecting and applying operations are part of a fingerprint identification process for the computing device.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art pertinent to the claimed invention discloses an electronic device is provided. The electronic device includes a touch sensor, a fingerprint sensor, a display, and a processor. The processor is configured to detect a touch input for the fingerprint sensing region by using the touch sensor, and to acquire touch information, corresponding to the touch input, on the display. In addition, the processor is configured to determine a graphic object for guiding acquisition of a user's fingerprint corresponding to the touch input through the fingerprint sensing region, based at least on the touch information.
However, the prior arts or references does not disclose the interrelationship of the following claim limitations recited in the claims:
“a display to present instructions to the user to modify the area and location of the user’s finger impression on the touch sensor, wherein the instructions are repeated iteratively until the detected area and location of the user’s finger impression on the touch sensor falls within a predetermined range;	a fingerprint sensor defining a reader area and location within the user interface area, the reader area being smaller than the user interface area; 	a matching feature within electronic storage and executed using a microprocessor, the matching feature to: 		compare the detected area and location of the user’s finger impression on the touch sensor with the reader area and location of the fingerprint sensor within the touch sensor,		identify one of multiple regions of the user’s finger impression oriented over the fingerprint sensor based on the comparing operation, and	read a sensed fingerprint pattern from the user’s finger impression using the fingerprint sensor” or equivalent claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a reference pertinent to the claimed invention:
Alsaadi (US 2018/0285622 A1): A system and methodologies for pattern representation and recognition are provided. A method includes acquiring a representation associated with discriminating information associated with a subject, retrieving an association between a stored representation and an identity of the subject, determining a discrimination score as a function of the representation and the stored representation based on a neighbor similarity score and relationship contextualization process parameters, and executing one or more control actions based on the discrimination score.
Catalano et al. (US 6,766,040 B1): A low-power, fully self-contained fingerprint capture, enrollment and verification method and device (100). The device includes a logic unit (110), a memory (120), a fingerprint sensor (130) and an interface (150) to an external unit (140). Included in the memory is a program (126) that includes a sensor data capture module (200), an image processing module (202), a minutia extraction module (204), a template creation module (206), a template compare module (208), and a database (210). The processes for capturing, enrolling and verifying a fingerprint are designed to be minimally computationally intensive. This allows implementation of these processes in a portable, battery-powered unit using hardware with limited memory and computing capability, or implementation in a PC with substantial performance advantages relative to known fingerprint capture, enrollment and verification processes and devices. Fingerprint verification is performed using fingerprint templates storing information as to location and type of minutia point, and direction of fingerprint ridge leading to the minutia point, rather than full image-to-image comparison.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JOHN W LEE/Primary Examiner, Art Unit 2664